   Case 3:19-cv-00907-JPG Document 46 Filed 04/21/20 Page 1 of 2 Page ID #173



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


   JOHN HUTCHINGS and
   TRACEY HUTCHINGS,
   Plaintiffs,
                                                                       Case No. 19–CV–00907–JPG
   v.

   FRANCES R. KNIGHT,
   CITY OF ALTON, and
   JUANITA D. COCHRAN,
   Defendants.

                                  MEMORANDUM & ORDER

  I.    INTRODUCTION

        This action arises out of a neighborhood dispute. Before the Court are Motions to Dismiss

 for Lack of Prosecution submitted by Defendants City of Alton, (ECF No. 43), Frances R. Knight,

 (ECF No. 44), and Juanita D. Cochran, (ECF No. 45). For the reasons below, the Court GRANTS

 Defendants’ Motions and DISMISSES the case WITH PREJUDICE.

 II.    PROCEDURAL & FACTUAL HISTORY

        On February 5, 2020, the Court warned Plaintiffs John and Tracey Hutchings that their

 continued failure to comply with Court orders or requests for document production would lead to

 dismissal. (ECF No. 41). The next day, the Court dismissed the Complaint without prejudice for

 failure to state a claim and gave Plaintiffs until March 9 to file an amended complaint. (ECF No.

 42). They failed to file to do so. Defendants then moved for dismissal for lack of prosecution. (ECF

 Nos. 43–45). Plaintiffs did not respond.

III.    LAW & ANALYSIS

        “If the plaintiff fails to prosecute or to comply with [the Federal Rules of Civil Procedure]

 or a court order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ.
  Case 3:19-cv-00907-JPG Document 46 Filed 04/21/20 Page 2 of 2 Page ID #174



 P. 41(b). Dismissal under this section “operates as an adjudication on the merits.” Id. And the

 “[f]ailure to timely file a response to a motion may, in the Court’s discretion, be considered an

 admission of the merits of the motion.” SDIL-LR 7.1(c).

        Plaintiffs failed to prosecute by not filing an amended complaint. The Court warned

 Plaintiffs that this case would be dismissed if they continued to disregard Court orders. In its

 discretion, the Court therefore construes Plaintiffs’ failure to respond to Defendants’ Motions as

 an admission of their merits and dismisses this case with prejudice.

IV.     CONCLUSION

        The Court GRANTS Defendants’ Motions to Dismiss for Lack of Prosecution,

 DISMISSES the case WITH PREJUDICE, and DIRECTS the Clerk of Court to enter Judgment.

        IT IS SO ORDERED.


 Dated: Monday, April 20, 2020
                                                      S/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      UNITED STATES DISTRICT JUDGE




                                              —2—
